Cohn, J.
(concurring). I concur in the result solely upon the ground that under the terms of the separation agreement the payment in question was not due on July 1st hut could be made on any day of the month (Curtiss v. Howell, 39 N. Y. 211).
Peck, P. J., Dore and Van Voorhis, JJ., concur in Per Curiam opinion; Cohn, J., concurs in result in opinion, in which Callahan, J., concurs.
Judgment and order reversed, plaintiff’s motion for summary judgment denied and summary judgment granted for defendant dismissing the complaint, without costs. [The foregoing-decision was amended on February 21,1949, to read ‘ ‘ Judgment and order reversed and summary judgment directed to be entered in favor of the defendant dismissing the first cause of action alleged in the complaint, without costs, and the order of this court, entered February 14, 1949, vacated.” 275 App. Div. 708.]